Citation Nr: 1747000	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  13-24 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include anxiety disorder and mood disorder, and to include as secondary to service-connected traumatic brain injury (TBI) and degenerative disc disease.  


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from September 1986 to September 1990 and November 2005 to March 2007, including service in Afghanistan.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In the October 2011 rating decision, in pertinent part, the RO denied service connection for a mental health condition, to include anxiety, and the residuals of a TBI.    

This appeal was previously remanded by the Board in June 2015 for further development.  It has been returned to the Board for further review.  

In a March 2016 rating decision, in pertinent part, the VA Appeals Management Center (AMC) granted service connection for a TBI.  As this represents a full grant of the benefit sought with respect to this issue, it is no longer before the Board.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Moreover, in a September 2016 statement, the Veteran declined further examination with regard to this issue and stated that the issue was no longer in controversy.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Every veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disabilities noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).  If a condition is noted on an entrance examination report, the presumption of soundness never attaches - the only benefits that can be awarded are for aggravation of such condition by application of 38 U.S.C.A. § 1153 (West 2014) and 38 C.F.R. § 3.306 (2016).  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  However, a history of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1) (2016).  

During the Veteran's April 1986 entrance examination, the examiner found the Veteran to be psychiatrically normal and did not note any psychiatric disorder.  The presumption of soundness therefore attaches.  At the time of the examination, the Veteran also denied any history of psychiatric symptoms.  The Veteran was afforded a VA examination in September 2011 and the same examiner reexamined the Veteran in November 2015 and issued an addendum opinion in February 2016.  In all of these opinions, based on the Veteran's report of his history, the VA examiner concluded that the Veteran's mood disorder had its onset during childhood.  The examiner has opined that the Veteran's current mood disorder is unrelated to his active duty service, including to a TBI, but this opinion did not apply the correct standard, which is whether clear and unmistakable evidence demonstrates that a psychiatric disability existed before entry and was not aggravated by such service.  A VA treatment provider in May 2012 also ascribed the Veteran's mood and anxiety disorders to a combination of a TBI, chronic back pain, and other stressors.  The Veteran is service-connected for degenerative disc disease.  For these reasons, a remand is warranted to obtain an additional medical opinion.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for an examination by an appropriate clinician who has not previously examined the Veteran for the purpose of determining the current nature and likely etiology of any psychiatric disability.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

Although an independent review of the claims file is required, the Board calls the examiner's attention to the May 2012 VA treatment record ascribing the Veteran's mood and anxiety disorders to a combination of a head injury and chronic back pain. 

The examiner must provide an opinion as to the following:

a. whether a psychiatric disability clearly and unmistakably existed prior to his entry into active military service entrance and, if so, 

b. whether it is also clear and unmistakable that it was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease, including by an in-service TBI or a back injury.  

c. If disability is not found to have preexisted a period of active service, determine whether it is as least as likely as not (50 percent or greater probability):
      
i)  that it began in or is related to active military service;

ii) that it was proximately due to or the result of his service-connected disabilities, including a TBI and degenerative disc disease; or

iii) that it was aggravated beyond its natural progression by his service-connected disabilities, including a TBI or degenerative disc disease.

The examiner is advised that the evidentiary standard for whether a condition existed prior to service is "clear and unmistakable," which is a formidable evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  

In reaching these determinations, the examiner should take into account any lay statements of record regarding the nature of injuries in service and the nature and onset of symptoms.  The examiner is advised that the Veteran is competent to report symptoms and treatment and other laypeople are competent to report their observations of the Veteran's symptoms.  

The rationale for any opinion expressed should be provided.  Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  If an opinion cannot be made without resort to speculation, the examiner should so state and provide reasoning as to why a conclusion would be so outside the norm that such an opinion is not possible.

2.  Readjudicate the claim.  If the decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




